Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	NOTE: The claims are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The claim limitations, specifically claims 1 and 11, in question recite:
“a speech data processing module…”. 
“an auto speech recognition (ASR) interfacing module…”
“an ASR result evaluating module…”
 “a training data managing unit…”
	In the scope of software-hardware, such elements preceding “module” and “unit” provide structure that is data processing, ASR, training, analogous to BRI examples such as a knife blade unit for cutting. If module or unit were recited on its own in the current claims, such interpretation would not be applicable, and instead a generic placeholder would be present, such as the sole mention of “device” or “apparatus” on its own would in fact invoke 112(f). In the case above, this is not reasonable for the field of software/hardware.

Such claims are believed to not exhibit:
1) a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function, and
2) “means” or “step”, and 2) usage of the word “means” or “step”.



Allowable Subject Matter
Claims 1-14 allowed.
The following is an examiner’s statement of reasons for allowance: 
After a full review of the prior arguments, and after careful review of the complex claims as a whole, the examiner believes that the prior art taken alone or in combination fails to teach the claims as a whole such as: a speech data processing module receiving speech data from a user terminal and performing data preprocessing on the received speech data; an auto speech recognition (ASR) interfacing module transmitting the preprocessed speech data to a plurality of ASR engines and acquiring a confidence score and transcription data of the speech data from the plurality of ASR engines; wherein the preprocessed speech data includes first speech data and second speech automatically regenerate, without an input from the user terminal, second training data as a pair of the second speech data and transcription data determined as a mismatch; and transmit the second training data back to the ASR interfacing module; wherein the ASR interfacing module is further configured to repeat operations of transmitting the second speech data to the plurality of ASR engines, acquiring the confidence score from the plurality of ASR engines, and without an input from the user terminal, automatically regenerating new transcription data or modifying the transcription -2-Appln. No.: 16/576,497Attorney Docket No.: 0520-000003/US data determined as the mismatch of to the second speech data.
The above claims are deemed allowable given the complex nature of automatically regenerating and repeating operations as precisely claimed as a whole. The closest prior art teaches multiple ASR modules used to create an ASR result with the highest score. Additionally prior art teaches adaptable data sets including models based on usage history of a user where the user can make corrections manually and the system suggests alterations to input which the user selects if he chooses to. The corrections can also be a portion of the input on a single iteration with no suggestions i.e. system prompts then preserves one or more elements after input from user as well as continuous unstructured inputs i.e. the user can edit at any point regardless of .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 20180047387 A1	NIR; Igal
Multiple ASR modules

US 20110055256 A1	Phillips; Michael S. et al.
Multiple models and ASR applications

US 9245525 B2	Yeracaris; Yoryos et al.
ASR dialogue

Sharifi; Matthew	US 20160104480 A1
	Multi-ASR devices physically in range.

Gruenstein; Alexander H. et al.	US 10847160 B2	explain
	Multiple ASRs in sequence on server or on-device(s).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached at (571)272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MICHAEL COLUCCI/Primary Examiner, Art Unit 2655                                                                                                                                                                                                        (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov